Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 1 of 11 PageID #:14544



                                IN THE
                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                 Plaintiff,         )      No. 19 CR 162/20 CV 01792
     v.                             )
                                    )      Hon. Charles R. Norgle, Jr.,
MIGUEL GATES,                       )      Judge Presiding
                                    )
                                    )
                 Defendant.         )




       DEFENDANT GATES’ EMERGENCY MOTION FOR COMPASSIONATE
     RELEASE OR RECOMMENDATION FOR IMMEDIATE RELEASE ON HOME
                           CONFINEMENT

     Now comes the defendant, Miguel Gates, by his attorney,               John

T. Kennedy, panel attorney, and respectfully moves this Court to

grant his motion for compassionate release under 18 U.S.C. sec.

3582(c)(1)(A)(i), or in the alternative, a recommendation to the

BOP that he be transferred to home confinement immediately pursuant

to sec. 12003(b)(2) of the CARES Act and 18 U.S.C. sec. 3621(b)(4).

                            URGENCY OF REQUEST

     In this case, there are extraordinary and compelling reasons

to grant relief because although young, Mr. Gates’ health condition

(kidney injury from gunshot) places him at significant risk of

death or serious injury from COVID-19.           Mr. Gates is incarcerated

at FCI Oxford, a facility that is not presently experiencing any

cases of COVID-19, but which is a BOP facility              vulnerable to an

outbreak.   As a whole, all the BOP facilities have experienced an
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 2 of 11 PageID #:14545



incidence of 6,141 inmates testing positive for COVID-19, with

outcomes of 4,817 recovered and 84 deaths.            Staff have experience

an incidence of 657 staff testing positive for COVID-19, with

outcomes        of       497      recovered         and       one       dea th.

http:/www.bop.gov/coronavirus/.

      FCI Oxford has a prisoner population of 855 inmates in the

institution and 82 in an adjacent camp.           http:/www.bop.gov/.        Mr.

Gates has served almost 50% of his 36 month sentence.                Continued

custody places him at great risk. Prisons, like nursing homes, are

crowded facilities ripe for an outbreak of COVID-19.

                               RELIEF REQUESTED

      Mr. Gates requests compassionate release, and alternatively

home confinement. Mr. Gates himself made a request sometime before

April 27, 2020.      He has no copy of his request.          His request was

denied on April 27, 2020.       The denial does not recognize the danger

of   COVID-19   as   a   reason   for    compassionate     release     or   home

confinement.

      Counsel for Mr. Gates made a request to the Warden of FCI

Oxford and to Regional Counsel for compassionate release, or

alternatively home confinement, on May 19, 2020.

                          BACKGROUND FOR REQUEST

      Mr. Gates is serving a 36 month sentence.           He has served about

50% of his sentence.     The BOP inmate locator lists him as having an

out date of November 22, 2021.            See Federal Bureau of Prisons


                                    - 2 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 3 of 11 PageID #:14546



Inmate Locator, http://www.bop.gov/inmate (Last visited June 15,

2020)(result using number 53922-424).                 The offense of conviction

was possession of a firearm by a felon.                     In addition to the 36

month sentence, a period of three years supervised release was

imposed.

     The risk factor for a serious or deadly outcome from COVID-19

for Mr. Gates is a damaged kidney, being a Grade IV renal injury

following a gunshot wound in August 2018.                   (BOP medical record of

5/18/2020).      Mount     Sinai   Hospital      describes       the    injury    as a

“laceration of the left kidney” and as a “Grade IV, left renal

injury”. (pp. 3, 6 of 64 of Mount Sinai Hospital medical records).

                                   ARGUMENT

        STATUTORY AUTHORIZATION FOR COMPASSIONATE RELEASE

     In 2018, the First Step Act modified the compassionate release

statute to end the BOP’s gatekeeping function and to allow inmates

to   directly    file     compassionate        release       motions     in   certain

circumstances.         See 18 U.S.C. sec. 3582(c)(1)(A)(i).                Under the

First   Step    Act,    the    Court   may    grant    an    inmate’s    motion    for

sentencing reduction if three requirements have been satisfied.

     First,     the    Court    must   determine      that     “extraordinary      and

compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” Id.              Second, the Court must determine

either that (a) the defendant exhausted available administrative


                                       - 3 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 4 of 11 PageID #:14547



remedies “to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf” or that (b) 30 days have elapsed

since the receipt of such a request by the warden of the facility.

Id.   But, as discussed further below, courts have recognized that

these   requirements     may   be    waived   in   light     of   the   COVID-19

emergency.    See United States v. Zuckerman, 16 CR 194 (S.D.N.Y.

April 3, 2020)(“the Court holds that [defendant]’s advanced age and

compromised health, combined with the high risk of contracting

COVID-19     at   Otisville,     justify      waiver    of    the    exhaustion

requirement.”) Third, the Court may reduce a defendant’s sentence

after   determining    that    the   reduction     is   consistent      with    the

sentencing factors outlined in 18 U.S.C. sec. 3553(a). Id.

      Mr. Gates satisfies all three of those requirements.                     As a

person with personal risk factors, continued incarceration in FCI

Oxford would place Mr. Gates at a great risk of death or serious

injury disproportionate to the relatively small amount of time (1

½ years on a 3 year sentence) that remains to be served.                Given the

speed with which COVID-19 spreads once introduced to a facility,

Mr. Gates is at real risk from COVID-19.            In light of the danger

posed by this pandemic, an order reducing Mr. Gates’ sentence to

time served would best achieve sec. 3553(a)’s directive to impose

a sentence that is “sufficient but not greater than necessary.”

      Mr. Gates has demonstrated his ability to conform to the

requirements of society.       The time already served of 17 1/2 months


                                     - 4 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 5 of 11 PageID #:14548



is sufficient; in a time of pandemic, an additional 18 1/2 months

is greater than necessary.

                 EXHAUSTION OF ADMINISTRATIVE REMEDIES

     This case does not present an exhaustion of remedies issue.

Prior    to   April   27,    2020,    Mr.    Gates   made   his   request    for

administrative relief under the First Step Act, 18 U.S.C. sec.

3582©.    Counsel for Mr. Gates sought compassionate release or home

detention in a May 19, 2019 request.           Even at the longest date, the

30 day period will have run on June 18, 2020.

                 EXTRAORDINARY AND COMPELLING REASONS

     The First Step Act empowered this Court to make an independent

determination as to whether there are “extraordinary and compelling

reasons” for compassionate release. It directed courts to consider

whether    the   reduction    is     “consistent     with   applicable   policy

statements issued by the Sentencing Commission.”               18 U.S.C. sec.

3582(c)(1)(A)(i).       The existing guidelines make no mention of

motions filed by the defendant.             However, courts have applied the

old policy statements as helpful in determining whether a defendant

is eligible for compassionate release.                 See United States v.

Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *4(S.D.N.Y. Jan. 8,

2020).

     The old policy statements include the “catch-all” provision

that covers “an extraordinary and compelling reason other than, or

in combination with, the reasons described in subdivisions (A)


                                      - 5 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 6 of 11 PageID #:14549



through (C).”    USSG sec. 1B1.13 cmt. N. 1(D).

Grade IV renal injury

     There are “extraordinary and compelling reasons” to grant

relief to Mr. Gates. Mr. Gates has a Grade IV renal injury, which

is a laceration involving the collecting system with urinary

extravulsation.         Https://radiopaedia.org/articles/aast-kidney-

injury-scale.

     If contracted, COVID-19 can cause further kidney damage.

The most common injury is acute tubular necrosis, which happens

when the kidneys do not get enough blood flow because a COVID-19

patient goes into shock and has very low blood pressure.                Another

injury is formation of tiny blood clots which can clog the kidneys

a n d        p r e v e n t           u r i n e          f o r m a t i o n .

https://www.forbes.com/sites/lipiroy/2020/05/30/kidneys-and-covid

-19-renal-manifestations-of-the-novel-coronavirus/#ea8ec7385127.

     Outside the respiratory system, the kidneys are among the
     most common organs targeted by SARS-CoV-2. To illustrate
     the magnitude of the problem, among hospital ICUs in New
     York City - the epicenter of Covid-19 - approximately 20-
     40% of intubated patients had acute kidney injury (AKI)
     requiring dialysis (described later).      Another study
     conducted by Northwell Health, New York state’s largest
     healthcare provider, found that among 5449 patients
     admitted with Covid-19, 36.6% developed AKI. Id.

     Also, recent studies have reported that the human kidney is a

specific         target         for        SARS-CoV-2           infection.

H t t p s : / / j o u r n a l s . p h s i o l o g y . o r g / d o i / f u l l

/10.1152/ajpreaal.0016.2020.        One study found evidence suggesting


                                    - 6 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 7 of 11 PageID #:14550



that SARS-CoV-2 infects the human kidney directly, which leads to

kidney dysfunction and contributes to viral spreading in the body.

Id.

      This is a serious risk factor for severe illness or death

should Mr. Gates contract COVID-19.

Pandemic

      Courts have found that the pandemic is “an extraordinary and

compelling reason” to afford compassionate release.               The spread of

the virus into detention centers is recognized by the courts.                For

instance, in United States v. Muniz, Case No. 4:09 CR 199, R. 578

(S.D. Tex. Mar. 30, 2020) the Court noted that “the virus’s spread

in detention centers . . . demonstrate that individuals housed

within     our     prison     systems    nonetheless    remain     particularly

vulnerable to infection.”

      Mr. Gates is incarcerated at FCI Oxford.             While it is a prison

that has, to date, not experienced an outbreak of COVID-19, the

danger of        such   an   outbreak   is   illustrated    by   the   nationwide

statistics on the federal prison system.             As a whole, the BOP has

experienced 1,324 inmate positive tests, 160 staff positive tests,

4,817 inmates recovered, 497 staff recovered, and 84 inmate deaths.

http:/www.bop.gov/coronavirus/.              Prisons are crowded places, and

the social distancing necessary for avoiding infection is unlikely

to be obtained.

      For Mr. Gates, it is the combination of his medical condition



                                        - 7 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 8 of 11 PageID #:14551



and the pandemic that causes his circumstance to be exigent.

     Some   courts    have    weighed    COVID-19    vulnerability      in    the

compassionate release calculus, including United States v. Cardena,

NDIL, No. 09 CR 332-11, May 15, 2020; United States v. Williams,

NDIL, No. 06 CR 451-10, May 14, 2020, and Miller v. United States.

2020 WL 1814084, at *1,4 (E.D.Mich. Apr.9, 2020).

                             THE 3553(a) FACTORS

     The 3553(a) factors weigh in favor of releasing Mr. Gates.

The nearly 50% of his 36 month sentence that he has already served

is sufficient to reflect the seriousness of the offense and to

provide   just   punishment.        As   in   Zukerman,    at   the    time    of

sentencing, the sentence could not be seen as including a great and

unforeseen risk of severe illness or death brought on by a global

pandemic.     United States v. Zukerman, 2020 WL 1659880, at *6

(S.D.N.Y. April 3, 2020).        In Zukerman, the sentence was modified

to home incarceration.

     Counsel is told that Mr. Gates has received no tickets, and it

is believed that he has participated in offered classes.                Counsel

is told that FCI Oxford is on lockdown.          That Mr. Gates remains in

a medium security prison suggests that he has adjusted properly to

his situation.

     Mr. Gates has a release plan that is workable.              He will live

with his baby’s mother in her mother’s apartment in Chicago.                 They

will have a room to themselves and the baby.                  Her mother and


                                    - 8 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 9 of 11 PageID #:14552



younger sister will share the other bedroom.             It is a two bedroom

apartment.      Her mother would be willing to serve as Mr. Gates’

custodian.      She is aware that there could be a period of home

confinement.     Mr. Gates would seek employment.

     Mr. Gates’ mother has offered to pick him up at FCI Oxford.

                ALTERNATIVE REQUEST FOR RECOMMENDATION
                          FOR HOME CONFINEMENT

     If   the   Court   declines    to   grant    Mr.   Gates    compassionate

release, request is made for a recommendation to the BOP that Mr.

Gates be transferred to home confinement immediately pursuant to

sec. 12003(b)(2) of the CARES Act and 18 U.S.C. sec. 3621(b)(4).

     It is the stated view of the Attorney General that, “We have

to move with dispatch in using home confinement, where appropriate,

to move vulnerable inmates out of these institutions.”                  William

Barr, Memorandum for Director of Bureau of Prisons (April 3, 2020).

     It is believed but not verified that Mr. Hughes meets the nine

criteria for home confinement: (1) primary offense is non-violent;

(2) primary offense is not a sex offense; (3) primary offense is

not terrorism; (4) no detainer; (5) mental health care level is

less the IV; (6) PATTERN risk assessment score is MIN; (7) BRAVO

score is LOW or MIN; (8) completed at least 50% of their sentence;

and (9) no incident reports in the past 12 months.              Livas v. Myers,

No. 20 CV 422, ECF. No. 8, at 5 (W.D.La.April 10, 2020)(BOP’s

COVID-19 Inmate Review Update).          However, the DOJ has apparently

within the last year readjusted the PATTERN risk assessment score

                                    - 9 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 10 of 11 PageID #:14553



necessary to qualify, and it is unknown whether Mr. Gates would

qualify.         See    https://www.propublica.org/article/bill-barr-

promised-to-release-prisoners-threatened-by-coronavirus-even-as-

the-feds-secretly-made-it-harder-for-them-to-get-

out?utm_source=pardot&utm_medium=email&utm_campaign=majorinvestig

ations&utm_content=river.        Also, the BRAVO score is unknown.                In

another month, Mr. Gates will have completed 50% of his sentence.

      Accordingly, alternative request is made that this Court

recommend that the BOP release Mr. Gates to home confinement, and

that he be permitted to self-quarantine at home.

                                  Conclusion

     For these reasons, Mr. Gates respectfully requests that this

Honorable     Court    modify   his     sentence    under     18    U.S.C.    sec.

3582(c)(1)(A)(i) to time served.           In the alternative, Mr. Gates

respectfully     requests    recommendation        to   the   BOP   that     he   be

transferred to home confinement immediately under the CARES Act.

Should the Court wish to hold a hearing, counsel waives Mr. Gates’

appearance.

Dated: June 16, 2020                  Respectfully submitted,

                                      s/John T. Kennedy
                                      John T. Kennedy
                                      Attorney for Miguel Gates
John T. Kennedy
Panel Attorney
820 Davis Street, Suite 434
Evanston, IL 60201
(847) 425-1115
(847) 254-6459 (cell)
kennedy3317@aol.com

                                      - 10 -
Case: 1:20-cv-01792 Document #: 1215 Filed: 06/16/20 Page 11 of 11 PageID #:14554




                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that in accordance with the

applicable statutes and rules the following document:

       DEFENDANT GATES’ EMERGENCY MOTION FOR COMPASSIONATE
     RELEASE OR RECOMMENDATION FOR IMMEDIATE RELEASE ON HOME
                           CONFINEMENT


was served pursuant to the District Court’s ECF system on June 16,

2020.

                                     s/John T. Kennedy
                                     John T. Kennedy
                                     Attorney for Miguel Gates

John T. Kennedy
Panel Attorney
820 Davis Street, Suite 434
Evanston, IL 60201
(847) 425-1115
(847) 254-6459 (cell)
kennedy3317@aol.com
